DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joshua Jones on 5/18/2022.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 5, line 1, after “comprising the”, insert – fuel--. 

Claim 5, line 3, after “connected to the”, insert –fuel--. 

Claim 6, line 1, after “wherein the”, insert –fuel--. 

Claim 7, line 1, after “wherein the”, insert –fuel—.

Claim 7, line 2, after connected to the”, insert –fuel--.

Replace claim 11 with: “The apparatus as recited in claim 7, wherein the air cap is a separate component from the outer wall, wherein the air cap is mounted to the outer wall.”

Replace claim 12 with: “The apparatus as recited in claim 7, wherein an air wipe feed passage is defined between the outer wall and the air cap, wherein the plurality of air wipe passages is in fluid communication with the air wipe feed passage.”

Claim 13, line 12, after “fluid”, delete –commination--, insert –communication--. 

Claim 13, line 12 after “with the”, delete –air wipe passage--, insert – plurality of air wipe passages--. 
Claim 13, line 13, after “through the” insert –plurality of--. 
Claim 15, line 2 after “wherein the” insert –plurality of--. 

Allowable Subject Matter
Claims 1, 3-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the Applicant has amended to correct the issue raised in claim 1. The prior art does not teach or fairly suggest the radially nested, helical air wipe passages as claimed in claims 1 and 3 in combination with the remaining structure. With regard to claim 13, the prior art does not disclose an air wipe feed passage as claimed connected to the gaseous fuel source in combination with the remaining structure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741